DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
Claim Status
Claims 1, 4-8, 12-13, 15-16 and 18 are pending, claims 2-3, 9-11, 14 and 17 are canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-8, 12-13, 15-16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 5 and 8 newly recites “determining, by the terminal device, that the first MAC RAR is the RAR corresponding to the first preamble based on the RA-RNTI” is not supported by the Specification. Applicant in the Remarks filed on 06/07/2022 stated that the support for the amendments can be found throughout the original specification, including, for example (e.g. paragraph [0007] of the specification published). However, published Specification paragraph [0007] teaches “the MAC PDU includes a first MAC random access response (RAR) corresponding to the first preamble” and Specification does not clearly teach “based on the RA-RNTI”. 
In fact, published Specification para. [0150] teaches “the terminal device further includes a processing unit configured to determine whether the first MAC RAR is a MAC RAR of the terminal device according to the indication information;” instead of “determining, by the terminal device, that the first MAC RAR is the RAR corresponding to the first preamble based on the RA-RNTI” as claimed in claims 1, 5 and 8. Published Specification in para. [0101-0102 & 0119-0120 & 0129 & 0143] and current claim 18 also similarly teaches that “the MAC PDU may include indication information for indicating that the first MAC RAR is an RAR corresponding to the first preamble sent on the first uplink carrier”. 
For the purpose of examination, the newly cited claim limitation “determining, by the terminal device, that the first MAC RAR is the RAR corresponding to the first preamble based on the RA-RNTI” is being interpreted as “the terminal device further includes a processing unit configured to determine whether the first MAC RAR is a MAC RAR of the terminal device according to the indication information” according to the Specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 12-13, 15-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Independent claims 1, 5 and 8 newly recites “determining, by the terminal device, that the first MAC RAR is the RAR corresponding to the first preamble based on the RA-RNTI” is indefinite because for it is unclear the term “the RA-RNTI” which one of the two, 1) an RA-RNTI corresponding to a PRACH resource on the first uplink carrier, or 2) an RA-RNTI corresponding to a PRACH resource on the second uplink carrier, the newly recites term “the RA-RNTI” refer to. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 12-13, 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. US 20190132764 A1, hereinafter Nam, with priority US Provisional application# 62/579,096 filed on 2017-10-30, hereinafter Nam’096 in view of Xie et al. US 20200100300 A1, hereinafter Xie with Priority to CN201710687924.7 filed on 2017-08-11.
Regarding claim 1, Nam teaches a method for contention-based random access (Nam: [0007-0011 & 0052] and Fig. 4 120 UE), comprising:
sending, by a terminal device, a first preamble to a network device on a first uplink carrier or a second uplink carrier (Nam: para. [0008-0009] transmitting a random access (RA) preamble on a first component carrier (CC) of a plurality of CCs including at least one uplink (UL) CC and at least one supplemental uplink (SUL) CC and receiving a response to the RA preamble. Para. [0068 & 0082] and FIG. 8, enable RACH procedures in systems that allow a RACH transmission on either a (primary) UL CC or an SUL CC; Nam’096: para. [0066 & 0075]), 
receiving, by the terminal device, a media access control (MAC) protocol data unit (PDU) sent by the network device, wherein the MAC PDU comprises a first MAC random access response (RAR) corresponding to the first preamble (Nam: para. [0074-0076] an eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. Para. [0076] MAC PDU (of the PDSCH) includes multiple MAC RARs, one for each UE. A MAC RAR for each UE is identified by a Random Access Preamble Identifier (RAPID) of the RA preamble used by the UE in the associated MAC PDU subheader; Nam’096: para. [0072-0073]),
wherein a random access radio network temporary identifier (RA-RNTI) corresponding to a physical random access channel (PRACH) resource on the first uplink carrier (Nam: para. [0087] PRACH for the UL CC and Fig. 9 904 UL resources; Nam’096: para. [0075]) has no intersection with an RA-RNTI corresponding to a PRACH resource on the second uplink carrier (Nam: para. [0068-0074] Fig. 9 910 SUL resources. Para. [0085-0092 & 0082] different and disjoint sets of RA-RNTI can be used to indicate an UL CC and an SUL CC; Nam’096: para. [0067 & 0077-0078] and Fig. 9), 
such that the terminal device is capable of distinguishing the first uplink carrier and the second unlink carrier upon receiving the first MAC RAR (Nam: Para. [0074] an eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. The CRC of the PDCCH scheduling the PDSCH carrying the RAR is scrambled by a random access radio network temporary identifier (RA-RNTI), which unambiguously identifies which time-frequency resource was utilized by the UE to transmit the random access preamble. para. [0085-0092 & 0082-0084] different and disjoint sets of RA-RNTI can be used to indicate an UL CC and an SUL CC; RA-RNTIUL and RA-RNTISUL; Nam’096: para. [0072 & 0077]), and 
wherein the MAC PDU comprises indication information for indicating that the first MAC RAR is an RAR corresponding to the first preamble (Nam: para. [0074-0076] eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. Para. [0076] A MAC RAR for each UE is identified by a Random Access Preamble Identifier (RAPID) of the RA preamble used by the UE in the associated MAC PDU subheader. Para. [0093-0095] carrier indication may be provided by MAC PDU subheaders. For example, a MAC PDU subheader associated with a MAC RAR may contain carrier identifier field, as well as a RAPID (Random Access Preamble ID), as illustrated in FIG. 12 may include a 1-bit carrier indicator (CI) field 1212. Para. [0100] At block 1404 of Fig. 14, operations 1400 continue with the BS transmitting a response to the RA preamble, wherein the response indicates the first CC. Continuing the example, BS 110 transmits a RAR in response to the RA preamble, wherein the RAR indicates the SUL CC in a CI field of the RAR; Nam’096: para. [0072-0073 & 0078-0079]), and 
wherein the MAC PDU comprises a MAC header (Nam: para. [0077] MAC PDU includes a MAC header 1002 of Fig. 10. For example, a MAC PDU subheader associated with a MAC RAR may contain carrier identifier field, as well as a RAPID (Random Access Preamble ID), as illustrated in FIG. 12 in para. [0093-0095]; Nam’096: Fig. 10 and para. [0074-0076]), and
the MAC header comprises a random access preamble identifier (RAPID) subheader carrying the indication information (Nam: para. [0077-0080] and Fig. 10 where MAC head comprises RAR subheader 1010. For example, para. [0093] carrier indication may be provided by MAC PDU subheaders. For example, a MAC PDU subheader associated with a MAC RAR may contain carrier identifier field, as well as a RAPID (Random Access Preamble ID); Nam’096: para. [0073-0075 & 0078-79]); and
determining, by the terminal device, that the first MAC RAR is the RAR corresponding to the first preamble (Nam: para. [0074-0076] an eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. Para. [0076] MAC PDU (of the PDSCH) includes multiple MAC RARs, one for each UE. A MAC RAR for each UE is identified by a Random Access Preamble Identifier (RAPID) of the RA preamble used by the UE in the associated MAC PDU subheader; Nam’096: para. [0072-0073]) based on the RA-RNTI (according to the 112 1st rejection above, the term “based on the RA-RNTI” is being interpreted as “according to the indication information” supported by published Specification paragraph [0150]. Nam: para. [0074-0076] eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. Para. [0076] A MAC RAR for each UE is identified by a Random Access Preamble Identifier (RAPID) of the RA preamble used by the UE in the associated MAC PDU subheader. Para. [0093-0095] carrier indication may be provided by MAC PDU subheaders. For example, a MAC PDU subheader associated with a MAC RAR may contain carrier identifier field, as well as a RAPID (Random Access Preamble ID), as illustrated in FIG. 12 may include a 1-bit carrier indicator (CI) field 1212. Para. [0100] At block 1404 of Fig. 14, operations 1400 continue with the BS transmitting a response to the RA preamble, wherein the response indicates the first CC. Continuing the example, BS 110 transmits a RAR in response to the RA preamble, wherein the RAR indicates the SUL CC in a CI field of the RAR; Nam’096: para. [0072-0073 & 0078-0079]).
It is noted that Nam or Nam’096 does not explicitly disclose: wherein a frequency point of the first uplink carrier is different from a frequency point of the second uplink carrier.
However, Xie from the same or similar fields of endeavor teaches the use of: wherein a frequency point of the first uplink carrier is different from a frequency point of the second uplink carrier (Xie: para. [0067-0068 & 0045] these random access resources may be allocated to an uplink carrier on a frequency band whose frequency is 3.5 GHz and an uplink carrier of a frequency band whose frequency is 1.8 GHz). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Xie in the method of Nam. One of ordinary skill in the art would be motivated to do so for an uplink carrier of the NR system may be additionally deployed on an uplink frequency band of the LTE system, namely, the uplink frequency band whose frequency is 1.8 GHz, so as to enhance the coverage area of the terminal device in the NR system in the uplink direction (Xie: para. [0004]).

Regarding claim 4, Nam and Xie teach the method of claim 1, wherein the MAC header comprises a backoff indicator (BI) subheader (Nam: para. [0083] when a BI subheader is present in the MAC header of a RAR MAC PDU, it may be beneficial to designate the carrier (UL or SUL) for which the backoff indicator is effective. In some cases, this can be done by adding a carrier indicator field in a BI subheader; Nam’096: Fig. 10 and para. [0074-0076]).

Regarding claim 5, Nam a network device (Nam: [0007-0011 & 0052] and Fig. 4 110 BS), comprising:
a transceiver (Nam: Fig. 4 antennas 434 of BS 110 and para. [0052 & 0054]; Nam’096: para. [0050 & 0052]), configured to receive a first preamble sent by a terminal device on a first uplink carrier or a second uplink carrier (Nam: para. [0008-0009] transmitting a random access (RA) preamble on a first component carrier (CC) of a plurality of CCs including at least one uplink (UL) CC and at least one supplemental uplink (SUL) CC and receiving a response to the RA preamble. Para. [0068 & 0082] and FIG. 8, enable RACH procedures in systems that allow a RACH transmission on either a (primary) UL CC or an SUL CC; Nam’096: para. [0066 & 0075]), 
to send a media access control (MAC) protocol data unit (PDU) to the terminal device, wherein the MAC PDU comprises a first MAC random access response (RAR) corresponding to the first preamble (Nam: para. [0074-0076] an eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. Para. [0076] MAC PDU (of the PDSCH) includes multiple MAC RARs, one for each UE. A MAC RAR for each UE is identified by a Random Access Preamble Identifier (RAPID) of the RA preamble used by the UE in the associated MAC PDU subheader; Nam’096: para. [0072-0073]),
wherein a random access radio network temporary identifier (RA-RNTI) corresponding to a physical random access channel (PRACH) resource on the first uplink carrier (Nam: para. [0087] PRACH for the UL CC and Fig. 9 904 UL resources; Nam’096: para. [0075]) no intersection with an RA-RNTI corresponding to a PRACH resource on the second uplink carrier (Nam: para. [0068-0074] Fig. 9 910 SUL resources. Para. [0085-0092 & 0082] different and disjoint sets of RA-RNTI can be used to indicate an UL CC and an SUL CC; Nam’096: para. [0067 & 0077-0078] and Fig. 9), 
such that the terminal device is capable of distinguishing the first uplink carrier and the second unlink carrier upon receiving the first MAC RAR (Nam: Para. [0074] an eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. The CRC of the PDCCH scheduling the PDSCH carrying the RAR is scrambled by a random access radio network temporary identifier (RA-RNTI), which unambiguously identifies which time-frequency resource was utilized by the UE to transmit the random access preamble. para. [0085-0092 & 0082-0084] different and disjoint sets of RA-RNTI can be used to indicate an UL CC and an SUL CC; RA-RNTIUL and RA-RNTISUL; Nam’096: para. [0072 & 0077]), and 
wherein the MAC PDU comprises indication information for indicating that the first MAC RAR is an RAR corresponding to the first preamble (Nam: para. [0074-0076] eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. Para. [0076] A MAC RAR for each UE is identified by a Random Access Preamble Identifier (RAPID) of the RA preamble used by the UE in the associated MAC PDU subheader. Para. [0093-0095] carrier indication may be provided by MAC PDU subheaders. For example, a MAC PDU subheader associated with a MAC RAR may contain carrier identifier field, as well as a RAPID (Random Access Preamble ID), as illustrated in FIG. 12 may include a 1-bit carrier indicator (CI) field 1212. Para. [0100] At block 1404 of Fig. 14, operations 1400 continue with the BS transmitting a response to the RA preamble, wherein the response indicates the first CC. Continuing the example, BS 110 transmits a RAR in response to the RA preamble, wherein the RAR indicates the SUL CC in a CI field of the RAR; Nam’096: para. [0072-0073 & 0078-0079]), and 
wherein the MAC PDU comprises a MAC header (Nam: para. [0077] MAC PDU includes a MAC header 1002 of Fig. 10. For example, a MAC PDU subheader associated with a MAC RAR may contain carrier identifier field, as well as a RAPID (Random Access Preamble ID), as illustrated in FIG. 12 in para. [0093-0095]; Nam’096: Fig. 10 and para. [0074-0076]), and
the MAC header comprises a random access preamble identifier (RAPID) subheader carrying the indication information (Nam: para. [0077-0080] and Fig. 10 where MAC head comprises RAR subheader 1010. For example, para. [0093] carrier indication may be provided by MAC PDU subheaders. For example, a MAC PDU subheader associated with a MAC RAR may contain carrier identifier field, as well as a RAPID (Random Access Preamble ID); Nam’096: para. [0073-0075 & 0078-79]); and
determining, by the terminal device, that the first MAC RAR is the RAR corresponding to the first preamble (Nam: para. [0074-0076] an eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. Para. [0076] MAC PDU (of the PDSCH) includes multiple MAC RARs, one for each UE. A MAC RAR for each UE is identified by a Random Access Preamble Identifier (RAPID) of the RA preamble used by the UE in the associated MAC PDU subheader; Nam’096: para. [0072-0073]) based on the RA-RNTI 
(according to the 112 1st rejection above, the term “based on the RA-RNTI” is being interpreted as “according to the indication information” supported by published Specification paragraph [0150]. Nam: para. [0074-0076] eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. Para. [0076] A MAC RAR for each UE is identified by a Random Access Preamble Identifier (RAPID) of the RA preamble used by the UE in the associated MAC PDU subheader. Para. [0093-0095] carrier indication may be provided by MAC PDU subheaders. For example, a MAC PDU subheader associated with a MAC RAR may contain carrier identifier field, as well as a RAPID (Random Access Preamble ID), as illustrated in FIG. 12 may include a 1-bit carrier indicator (CI) field 1212. Para. [0100] At block 1404 of Fig. 14, operations 1400 continue with the BS transmitting a response to the RA preamble, wherein the response indicates the first CC. Continuing the example, BS 110 transmits a RAR in response to the RA preamble, wherein the RAR indicates the SUL CC in a CI field of the RAR; Nam’096: para. [0072-0073 & 0078-0079]).
It is noted that Nam or Nam’096 does not explicitly disclose: wherein a frequency point of the first uplink carrier is different from a frequency point of the second uplink carrier.
However, Xie from the same or similar fields of endeavor teaches the use of: wherein a frequency point of the first uplink carrier is different from a frequency point of the second uplink carrier (Xie: para. [0067-0068 & 0045] these random access resources may be allocated to an uplink carrier on a frequency band whose frequency is 3.5 GHz and an uplink carrier of a frequency band whose frequency is 1.8 GHz). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Xie in the method of Nam. One of ordinary skill in the art would be motivated to do so for an uplink carrier of the NR system may be additionally deployed on an uplink frequency band of the LTE system, namely, the uplink frequency band whose frequency is 1.8 GHz, so as to enhance the coverage area of the terminal device in the NR system in the uplink direction (Xie: para. [0004]).

Regarding claim 6, Nam and Xie teach the network device of claim 5, wherein an index number of a preamble transmittable on the first uplink carrier and an index number of a preamble transmittable on the second uplink carrier have no intersection (Nam: Para. [0085-0092 & 0082] different and disjoint sets of RA-RNTI can be used to indicate an UL CC and an SUL CC; Nam’096: para. [0077-0078]).

Regarding claim 7, Nam and Xie teach the network device of claim 6, wherein the index number of the preamble transmittable on the first uplink carrier and the index number of the preamble transmittable on the second uplink carrier (Nam: Para. [0085-0092 & 0082] different and disjoint sets of RA-RNTI can be used to indicate an UL CC and an SUL CC; Nam’096: para. [0077-0078]) are configured in a system broadcast (Nam: [0074] eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. The CRC of the PDCCH scheduling the PDSCH carrying the RAR is scrambled by a random access radio network temporary identifier (RA-RNTI), which unambiguously identifies which time-frequency resource was utilized by the UE to transmit the random access preamble, and para. [0070] UE initial access may be based on RACH configuration for an SUL carrier. The RACH configuration for the SUL carrier may be broadcast; Nam’096: para. [0068 & 0072]).

Regarding claims 8 and 15, Nam a terminal device (Nam: [0007-0011 & 0052] and Fig. 4 120 UE), comprising: a transceiver (Nam: Fig. 4 antennas 452 of UE 120 and para. [0052 & 0055]; Nam’096: para. [0050 & 0053]) and Nam and Xie disclose all the limitations as discussed in the rejection of claims 1 and 4, therefore apparatus claims 8 and 15 are rejected using the same rationales.

Regarding claim 12, Nam and Xie teach the method of claim 8, wherein the MAC PDU comprises a MAC header carrying the indication information (Nam: Nam: para. [0074-0076] eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. Para. [0076] A MAC RAR for each UE is identified by a Random Access Preamble Identifier (RAPID) of the RA preamble used by the UE in the associated MAC PDU subheader. Para. [0093-0095] carrier indication may be provided by MAC PDU subheaders. For example, a MAC PDU subheader associated with a MAC RAR may contain carrier identifier field, as well as a RAPID (Random Access Preamble ID), as illustrated in FIG. 12 may include a 1-bit carrier indicator (CI) field 1212. Para. [0100] At block 1404 of Fig. 14, operations 1400 continue with the BS transmitting a response to the RA preamble, wherein the response indicates the first CC. Continuing the example, BS 110 transmits a RAR in response to the RA preamble, wherein the RAR indicates the SUL CC in a CI field of the RAR; Nam’096: para. [0072-0073 & 0078-0079]). 

Regarding claim 13, Nam and Xie teach the method of claim 12, wherein the MAC header comprises a backoff indicator (BI) subheader carrying the indication information (Nam: para. [0083] when a BI subheader is present in the MAC header of a RAR MAC PDU, it may be beneficial to designate the carrier (UL or SUL) for which the backoff indicator is effective. In some cases, this can be done by adding a carrier indicator field in a BI subheader. [0084] and FIG. 11 BI subheader 1100 with a carrier indication, e.g. BI subheader may include a 1-bit carrier indicator (CI) field 1102; Nam’096: Fig. 10 and para. [0074-0076]). 

Regarding claim 16, Nam and Xie teach the terminal device of claim 15, wherein the BI subheader (Nam: Fig. 10 BI subheader 1030) comprises a first BI and/or a second BI; the first BI is used for indicating waiting time before the terminal device re-sends a preamble on the first uplink carrier, and the second BI is used for indicating waiting time before the terminal device re-sends a preamble on the second uplink carrier (Nam: para. [0083] provide for disambiguation for a backoff indicator (BI). The load conditions on UL and SUL can be different, for example, one of them can be overloaded while the other is lightly loaded. Therefore, when a BI subheader is present in the MAC header of a RAR MAC PDU, it may be beneficial to designate the carrier (UL or SUL) for which the backoff indicator is effective. In some cases, this can be done by adding a carrier indicator field in a BI subheader. A reserved field in the current BI subheader can be used for the carrier indicator field in a BI subheader. Para. [0077] The BI field indicates an overload condition in the cell and re-sets backoff time for contention resolution when received by a UE performing a contention-based RA procedure; Nam’096: para. [0074-0076]).

Regarding claim 18, Nam and Xie teach the terminal device of claim 11, wherein the terminal device further comprises a processor, configured to: determine whether the first MAC RAR is a MAC RAR of the terminal device according to the indication information (Nam: para. [0074-0076] eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. Para. [0076] A MAC RAR for each UE is identified by a Random Access Preamble Identifier (RAPID) of the RA preamble used by the UE in the associated MAC PDU subheader. Para. [0093-0095] carrier indication may be provided by MAC PDU subheaders. For example, a MAC PDU subheader associated with a MAC RAR may contain carrier identifier field, as well as a RAPID (Random Access Preamble ID), as illustrated in FIG. 12 may include a 1-bit carrier indicator (CI) field 1212. Para. [0100] At block 1404 of Fig. 14, operations 1400 continue with the BS transmitting a response to the RA preamble, wherein the response indicates the first CC. Continuing the example, BS 110 transmits a RAR in response to the RA preamble, wherein the RAR indicates the SUL CC in a CI field of the RAR; Nam’096: para. [0072-0073 & 0078-0079]); and perform a random access according to the first MAC RAR when the first MAC RAR is the MAC RAR of the terminal device (Nam: para. [0074-0077] an eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. Para. [0076] MAC PDU (of the PDSCH) includes multiple MAC RARs, one for each UE. A MAC RAR 1000 of Fig. 10 for each UE is identified by a Random Access Preamble Identifier (RAPID) of the RA preamble used by the UE in the associated MAC PDU subheader. Para. [0077] BI field indicates an overload condition in the cell and re-sets backoff time for contention resolution when received by a UE performing a contention-based RA procedure. In para. [0084] and FIG. 11 illustrates an example BI subheader 1100 with a carrier indication, for example BI subheader may include a 1-bit carrier indicator (CI) field 1102; Nam’096: para. [0072-0075]).
Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. With regard to applicant’s remark for claims 1, 5 and 8 (pages 6-8), applicant submits
At most, Nam only discusses using its RA-RNTI to identify resources in a generally sense. It nevertheless fails to disclose or suggest determining whether a particular MAC RAR (e.g., the claimed first RAR) is the RAR that corresponds to a specified preamble (e.g., the claimed first preamble). Therefore, Nam fails to disclose or suggest "determining, by the terminal device, that the first MAC RAR is the RAR corresponding to the first preamble based on the RA-RNTI" as recited in claim 1.

However, Nam in para. [0074-0076] an eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. Para. [0076] MAC PDU (of the PDSCH) includes multiple MAC RARs, one for each UE. A MAC RAR for each UE is identified by a Random Access Preamble Identifier (RAPID) of the RA preamble used by the UE in the associated MAC PDU subheader; Nam’096: para. [0072-0073]. Therefore, Nam teaches the claim limitation “determining whether a particular MAC RAR (e.g., the claimed first RAR) is the RAR that corresponds to a first preamble”.
Furthermore, Nam in Para. [0093-0095] carrier indication may be provided by MAC PDU subheaders. For example, a MAC PDU subheader associated with a MAC RAR may contain carrier identifier field, as well as a RAPID (Random Access Preamble ID), as illustrated in FIG. 12 may include a 1-bit carrier indicator (CI) field 1212. Para. [0100] At block 1404 of Fig. 14, operations 1400 continue with the BS transmitting a response to the RA preamble, wherein the response indicates the first CC. Continuing the example, BS 110 transmits a RAR in response to the RA preamble, wherein the RAR indicates the SUL CC in a CI field of the RAR, where CI corresponds to the claimed “according to the indication information“. Therefore, Nam teaches the claim limitation “"determining, by the terminal device, that the first MAC RAR is the RAR corresponding to the first preamble based on the RA-RNTI (“based on the RA-RNTI” interpreted as “according to the indication information” stated in the 112 1st rejection)" as recited in claim 1, and thus rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892
Jung et al. US 10736147 B2 Fig. 6-7 and teaches ul_carrier_id can be 0 for a normal carrier and 1 for a Supplemental Uplink (SUL) carrier. The values X and Y can be specified in Technical Specification (TS) 38.213.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468